 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ORDER

 

UNITED STATES

18 CR 284
VS.

 

 

Carlos Fabian

 

 

To: U.S. Marshals Office

It is hereby ordered :

 

that defendant, Carlos Fabian
, Reg # (85471 )-054, be released from custody. On April 8, 2020, the defendant was sentenced
to time served, so he is not subject to any bail conditions. The U.S. Marshals are to release the

defendant unless any pending warrants, detainers or other issues are encountered.

UAL Af

Unite States District Judge

“lela

Date

 
